Citation Nr: 0325077	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  99-02 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the residuals of 
frostbite of the right lower extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active duty from August 1949 to January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  It was previously before the Board in 
November 2000, but was remanded for additional development.  
The case has now been returned to the Board for further 
review.  


FINDINGS OF FACT

1.  The veteran was exposed to extreme cold during active 
service.  

2.  Current medical opinion has related the veteran's right 
lower extremity disabilities of neuropathy and chronic venous 
stasis with venous insufficiency to cold injuries sustained 
in active service.  


CONCLUSION OF LAW

The residuals of frostbite of the right lower extremity, to 
include neuropathy and chronic venous stasis with venous 
insufficiency, were incurred due to active service.  
38 U.S.C.A. §§ 1110, 1131, 5104, 5107(b) (West 1991 and Supp. 
2002); 38 C.F.R. § 3.303(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed peripheral 
neuropathy and other problems of the right lower extremity as 
a result of frostbite he sustained during active service.  He 
states that he served in Korea during wartime in 
communications, which he argues exposed him to cold weather 
while working on top of telephone poles for long periods of 
time.  He also spent much time doing other outdoor work in 
the cold.  The veteran states that he was treated for 
frostbite, but told that it would get better in time. 

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board notes that these 
duties have not been fully met.  However, given the favorable 
nature of this decision, the Board finds that a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Any 
"error" to the veteran resulting from this decision does 
not affect the merits of his claim or substantive rights, for 
the reasons discussed above, and is therefore, harmless.  See 
38 C.F.R. § 20.1102 (2002).  

Pertinent law states that service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  
When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  Furthermore, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).  

A review of the claims folder indicates that although 
attempts have been made to obtain the veteran's service 
medical records and personnel records, they are missing and 
presumed to have been destroyed in the 1973 St. Louis fire at 
the National Personnel Records Center.  The Board notes that 
when service medical records are destroyed, there is a 
heightened obligation to provide explanations of reasons or 
bases for its findings and to consider the benefit-of-the-
doubt rule under 38 U.S.C.A. § 5107(b).  Gregory v. Brown, 8 
Vet. App. 563, 570 (1996).  

Post service medical records show that the veteran began to 
be treated for peripheral vascular problems in his right foot 
at a private medical facility in early 1992.  These records 
indicate that the veteran had been diagnosed with diabetes in 
1990.  The veteran continued to be seen on a frequent basis 
for his peripheral vascular problems through March 1998.  The 
records prior to March 1998 do not contain any reference to a 
history of a cold injury to the right lower extremity.  

The veteran was afforded a VA examination for cold injuries 
in February 1998.  He gave a history of prolonged exposure to 
the cold in 1951 while stationed in Korea.  The veteran had 
developed a cold and tingly feeling in his hands, and sought 
treatment in a field medical unit.  He did not have many 
complaints about his feet at that time.  The veteran had been 
sent back to his unit without any specific treatment.  
Following the examination, the diagnosis was evidence of 
venous insufficiency of the right lower leg, which gives a 
clinical picture of swelling, discoloration, and induration.  
However, the examiner added that they could not find any 
evidence of frostbite or cold injury residuals either to his 
hands or right leg. 

A March 1998 letter from the veteran's private doctor states 
that the veteran was being treated for chronic peripheral 
vascular problems in his right leg.  The veteran had related 
a history of frostbite while in the service with resultant 
diminished circulation, edema, and peripheral vascular 
disease.  Subsequently, the veteran had developed diabetes, 
and a history of recurrent infections in the right foot that 
had required several surgeries.  The doctor opined that the 
veteran's vascular status had severely hindered his ability 
to heal in the right lower extremity, which was the result of 
the frostbite in service.  

In an August 1998 statement, T.H. stated that he had known 
the veteran in Korea.  He recalled that the veteran had 
frequently been exposed to severe weather while doing 
telephone line installation on telephone poles, and that he 
had been required to stay on top of these poles for long 
periods of time in freezing rain and snow.  T.M. believed 
that the veteran had developed frostbite.  

Additional private medical records dated through 2001 show 
that the veteran continued to receive treatment for his 
peripheral vascular problems, as well as peripheral 
neuropathy.  April 2000 and August 2000 records noted a 
history of frostbite while in service in the 1950s.  

The veteran underwent an additional VA examination for cold 
injuries in May 2002.  He gave a history of climbing poles to 
conduct electrical repairs in temperatures of 40 below zero 
while in Korea in 1952.  He had experienced redness and color 
damage to his right calf and foot, but no gangrene.  The only 
treatment he had received at that time was warming of the 
injury at a medical unit.  The veteran had received treatment 
for right leg deep venous thrombosis and toe infections for 
the past ten years, but had not required any treatment 
between 1952 and ten years ago.  The current symptoms 
included a right foot ulcer, and bilateral leg edema, right 
leg worse than left leg.  The diagnosis was vascular patient 
with diabetic neuropathy/diabetic foot, chronic changes of 
venous stasis and venous insufficiency.  The examiner added 
that a history of frostbite might have contributed to the 
current problems with the right leg and foot together with 
the diabetes.  

After a review of the May 2002 examination report, the RO 
returned the report to the examiner to clarify her opinion.  
In February 2003, she said that it was her opinion that the 
veteran's right lower extremity disabilities of neuropathy, 
chronic venous stasis with venous insufficiency are as likely 
as not related to his frostbite in service.  However, it 
should be noted that diabetes mellitus mainly contributed to 
the problem.  

The Board finds that entitlement to service connection for 
the residuals of frostbite of the right lower extremity is 
merited.  The veteran's service medical records and personnel 
records are missing and believed to have been destroyed.  As 
noted, this places upon the Board a heightened obligation to 
provide explanations of reasons or bases for its findings and 
to consider the benefit-of-the-doubt rule under 38 U.S.C.A. 
§ 5107(b).  Gregory v. Brown, 8 Vet. App. 563, 570 (1996).  
In this case, the only evidence regarding the circumstances 
of the veteran's service are his statements and the statement 
of T.H., which indicate that the veteran was exposed to 
extreme cold and was examined by medical personnel for this 
problem.  There is no evidence to the contrary in the claims 
folder.  The post service medical records include the 
February 1998 VA examination, which did not find any residual 
disability attributable to frostbite.  However, a March 1998 
statement from the veteran's private doctor appears to 
attribute the veteran's current problems to diabetes, but 
also opines that the residuals of frostbite have severely 
hindered the veteran's ability to heal.  More importantly, 
the May 2002 VA examiner opined in February 2003 that the 
veteran's right lower extremity disabilities of neuropathy, 
chronic venous stasis with venous insufficiency are as likely 
as not related to his frostbite in service.  These opinions 
place the evidence in relative equipoise, which means that 
when the benefit of the doubt is resolved in favor of the 
veteran, entitlement to service connection for the residuals 
of a cold injury is warranted.  


ORDER

Entitlement to service connection for the residuals of 
frostbite of the right lower extremity is granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



